DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hafelfinger`538, Patent No.: US 6116538 A, in view of Nahmiyace et al., Pub. No.: US 20150172611 A1, further in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1.

Regarding claim 1, Hafelfinger`538 discloses a system comprising: 
a projector (col.4 lines 11-17, (13) Inside the inner space 2 can be seen three rows of reclining seats 22 which are accessible via stairs 25, 26, 27. A multiplicity of projectors 24 and 
a control device (col.3 lines 47-51, (6) The suspended utility space is driven and controlled by means of drive devices 6 mounted on the carrier balloon 1. The drive devices 6 may comprise, for example, air nozzles or electric motors, in order to rotate the suspended utility space or move it forward in one direction. & col.4 lines 30-31, (18) The pilot cabin 4 is subdivided into a part 43 for technical equipment and a pilot part 44 having the control apparatus 45.), 
Hafelfinger`538 is not explicitly disclosing “aircraft mounted the projector”, however  Nahmiyace et al. , US 20150172611 A1, teaches DEVICE FOR PROJECTING A LUMINOUS BEAM FOR EXTERIOR LIGHTING FOR AIRCRAFT and further discloses;
the system further comprising an aircraft mounted the projector thereon ([0007] Hence the subject of the invention is, according to a first aspect, a device for projecting luminous beams for exterior lighting for aircraft, comprising a luminous source adapted to be mounted on the aeroplane so as to project the said beam onto an exterior lighting surface, and in which the luminous source comprises a video image projector. & [0090] “Additionally, this method of pumping cool water through or by lamp 110 may be employed when light 110 is mounted on top of UAV 10 in free air, with the copter acting as a floating platform.”),
Nahmiyace et al. teaches that these features are useful in order to make it possible to implement a projection technology known by the term "video mapping" on the exterior surface of the aircraft (see para.[0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Nahmiyace et al. with the system disclosed by Hafelfinger`538 in order to make it possible to implement a projection technology known by the term "video mapping" on the exterior surface of the aircraft, so as to render its exterior appearance attractive or during marketing campaigns, for example to promote an airline (see para.[0009]).
position information acquisition unit”, however KOBAYASHI et al., US 20170074666 A1, 	teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM and discloses;
wherein the control device includes: 
a projector position information acquisition unit for acquiring projector position information indicative of a position of the projector ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values 205 achieves the position information correction function.);
a flight vehicle position information acquisition unit for acquiring flight vehicle position information indicative of a position of a flight vehicle ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values obtained by the sensors, and the integration analysis part 205 achieves the position information correction function. & [0086] “With the action airplane.”) 
KOBAYASHI et al. teaches that these features are useful in order to provide information processing apparatus, method and a program; capable of more effectively using position information and action recognition information included in an action log. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOBAYASHI et al.  with the system disclosed by Hafelfinger`538 in order to provide an information processing apparatus to obtain activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users, and generate information for displaying representations of the recognized activities of the plurality of users in relation to a map by using specified criteria.
Further Hafelfinger`538 discloses;
on which a solar cell panel is mounted (col.2 lines 50-57, (21) In a design variant which is also preferred, the envelope of the carrier balloon consists at least partially of a transparent material. The outside of the inner space can thereby be made visible from outside, so that the entire suspended utility space gives a visually interesting impression and advertising can be affixed to the outside of the inner space. If desired, solar cells can be arranged on the envelope for current generation.), 
Further Hafelfinger`538 does not explicitly disclose “distance between the flight vehicle and aircraft”, however Morse, US 3611371 A, teaches MOSAIC OMNIDIRECTIONAL RADAR SCANNING SYSTEM and discloses;
the flight vehicle separated by a distance from the aircraft (col.3 lines 1-11, (10) “If the spot-generators were to put out spot signals of uniform size, then all aircraft would appear alike on the oscilloscope, irrespective of their distance from the surveillance aircraft. In order to indicate relative distances, the output of the spot-generator is controlled by a saw-toothed bias which is triggered by the transmitter pulser at the start of each surveillance-cone. Thus, the longer interval of time required for an echo to return, the smaller will be the output of the spot-generator, and, accordingly, the more distant a plane is located from the aircraft, the smaller will be the spot on the oscilloscope screen. & col.5 lines 38-45, (30) When the output from the Doppler detector actuates the electronic switch, then the output from the spot projector will be circuited to the star-shaped lenses, but only when the Doppler detectors 37 and 38 respond to a shift toward a higher frequency. Thus, response is only to an approaching aircraft. If the other aircraft is not approaching, or if it is actually receding, then the Doppler device will not respond, and only the round spot will appear on the scope 15. & col.8 lines 47-55, (57) Referring to FIG. 7, aircraft 423 is represented by a yellow round spot 427, indicating that it is in the yellow zone and flying away from the surveillance aircraft. This is displayed in appropriate position in the upper left quadrant 428 of the display area. The upper right quadrant 429 displays a star shaped blue spot 430 corresponding to aircraft 425, indicating that the aircraft is behind the surveillance aircraft, and is receding. A yellow round spot 431 corresponds to aircraft 422, and indicates that the aircraft is in a side zone.); and
Morse teaches that these features are useful in order for indicating relative distance between a sensed object and the aircraft in terms of size and shape of individually displayed received signals (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Morse with the system disclosed by Hafelfinger`538 in order for indicating whether or not a disclosed aircraft is approaching or receding with respect to the surveillance aircraft in which the device is installed (see col.1 lines 18-35, (4)-(6)).
Further, Hafelfinger`538 is not explicitly disclosing the “light irradiation direction emitted from the projector”. However, OKUMURA, US 20190261618 A1, teaches LIGHT IRRADIATION DEVICE AND LIGHT IRRADIATION SYSTEM and discloses; 
an irradiation direction control unit for controlling an irradiation direction of light emitted from the projector, based on the projector position information and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 includes a projection unit 101 incorporating a projection means 32. The projection unit 101 is disposed in a hole of a center portion of a main body 10 using a guide 102. As in FIG. 18, a projector 
OKUMURA`1618 teaches that these features are useful in order to provide an irradiation unit (see para. [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by OKUMURA`1618 with the system disclosed by Hafelfinger`538 in order to provide an irradiation unit which includes: at least one imaging means that images a monitoring region; at least one projection means that irradiates the monitoring region with signal light; a control means that controls the imaging means to image the monitoring region and controls the projection means to emit the signal light (see para.[0016]).

Regarding claim 2, Hafelfinger`538 discloses the system according to Claim 1, wherein the aircraft is a balloon or an airship (col.2 lines 5-16, (14) The vertical orientation of the ellipsoidal carrier balloon and the arrangement of the inner space in the lower part of the carrier balloon result in a suspension behavior which is stable under calm conditions. Since the lifting gas space above the inner space is comparatively higher than in a spherical airship, the suspended utility space according to the invention can hold a higher maximum load, or the spherical airship has to have a much larger diameter, thus entailing a flatter and 

Regarding claim 3, Hafelfinger`538 discloses the system according to Claim 2, wherein the aircraft is a captive balloon (col.4 lines 34-35, (20) In this second exemplary embodiment, the suspended utility space is designed as a captive balloon.).

Regarding claim 4, Hafelfinger`538 discloses the system according to Claim 1.
Hafelfinger`538 is not explicitly disclosing the “aircraft direction & irradiation direction control unit”. However, OKUMURA`1618, US 20190261618 A1, teaches LIGHT IRRADIATION DEVICE AND LIGHT IRRADIATION SYSTEM and discloses; further comprising: 
an aircraft direction information acquisition unit for acquiring aircraft direction information indicative of a direction of the aircraft, wherein the irradiation direction control unit controls the irradiation direction of light emitted from the projector, based on the projector position information, the flight vehicle position information and the aircraft direction information ([0073] “Further, for example, the light irradiation device 1 may be configured to float in the air by a floating force of an air ball, a balloon, or the like filled with gas having a specific gravity smaller than that of the air and use the propeller 20 for propulsion and direction control.” & [0166] As in FIG. 18, the projection unit 101 moves up and down along the guide 102 and thereby the projector 302 can protrude in a vertical direction of the main body. Therefore, the light irradiation device 1-2 can emit signal light in a direction of substantially 360 degrees. & [0167] According to the light irradiation device 1-2 of the present modified example, signal light can be emitted in a direction of 360 degrees using a single projection means 32. A configuration in which a projection window is disposed in one face of a projection unit and the projection unit is rotated along a guide, and thereby an irradiation direction of signal light is caused to be 360 degrees can be made.).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by OKUMURA`1618 with the system disclosed by Hafelfinger`538 in order to provide an irradiation unit which includes: at least one imaging means that images a monitoring region; at least one projection means that irradiates the monitoring region with signal light; a control means that controls the imaging means to image the monitoring region and controls the projection means to emit the signal light (see para.[0016]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hafelfinger`538, Patent No.: US 6116538 A, in view of TSUCHIYAMA,  Patent No.: JP 2003104295 A, further in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of Harvey et al., Pub.No.: US 20120327378 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1,

Regarding claim 5, Hafelfinger`538 discloses a system comprising: 
a projector (col.4 lines 11-17, (13) Inside the inner space 2 can be seen three rows of reclining seats 22 which are accessible via stairs 25, 26, 27. A multiplicity of projectors 24 are mounted on the inner balloon envelope 21 above the reclining seats 22, whilst a central projector 23 is arranged in the middle of the reclining seats 22. Stairs 28 lead down from the inner balloon 2 to the airlock 3.); and 
a control device (col.3 lines 47-51, (6) The suspended utility space is driven and controlled by means of drive devices 6 mounted on the carrier balloon 1. The drive devices 6 may comprise, for example, air nozzles or electric motors, in order to rotate the suspended utility space or move it forward in one direction. & col.4 lines 30-31, (18) The pilot cabin 4 is subdivided into a part 43 for technical equipment and a pilot part 44 having the control apparatus 45.), 
“projectors equipped on the ground”, however TSUCHIYAMA,  JP 2003104295 A, teaches POSITION MEASUREMENT METHOD OF HELICOPTER AND FLIGHT STABILIZING DEVICE THEREOF and discloses;
the system further comprising a plurality of projectors equipped on the ground (Abstract: “When flying the helicopter 2 by remote control, the helicopter is raised to a predetermined altitude, a scanning plane 3 in a horizontal area for surrounding it is set, and a scanning line 5 is formed on the scanning plane 3 by a laser beam projected from a laser beam projector 4 installed on the ground.).
TSUCHIYAMA teaches that these features are useful in order to provide to provide a flight stabilizing device for a helicopter capable of stably flying a small helicopter flying by wireless remote control. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by TSUCHIYAMA with the system disclosed by Hafelfinger`538 in order to provide a flight stabilizing device for a helicopter capable of stably flying a small helicopter flying by wireless remote control regardless of influence such as the wind in the sky. When flying the helicopter by remote control, the helicopter is raised to a predetermined altitude, a scanning plane in a horizontal area for surrounding it is set, and a scanning line is formed on the scanning plane by a laser beam projected from a laser beam projector 4 installed on the ground (see Abstract).
Further Hafelfinger`538 does not explicitly disclose “position information acquisition unit”, however KOBAYASHI et al., US 20170074666 A1, 	teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM and discloses;
wherein the control device includes: 
a projector position information acquisition unit for acquiring projector position information indicative of a position of the projector ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position 
a flight vehicle position information acquisition unit for acquiring flight vehicle position information indicative of a position of a flight vehicle ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an airplane.”) 
KOBAYASHI et al. teaches that these features are useful in order to provide information processing apparatus, method and a program; capable of more effectively using position information and action recognition information included in an action log. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOBAYASHI et al.  with the system disclosed by Hafelfinger`538 in order to provide an information processing apparatus to obtain activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality ;
Further Hafelfinger`538 does not explicitly disclose “distance between the flight vehicle and aircraft”, however Morse, US 3611371 A, teaches MOSAIC OMNIDIRECTIONAL RADAR SCANNING SYSTEM and discloses;
the flight vehicle separated by a distance from the aircraft
(col.3 lines 1-11, (10) “If the spot-generators were to put out spot signals of uniform size, then all aircraft would appear alike on the oscilloscope, irrespective of their distance from the surveillance aircraft. In order to indicate relative distances, the output of the spot-generator is controlled by a saw-toothed bias which is triggered by the transmitter pulser at the start of each surveillance-cone. Thus, the longer interval of time required for an echo to return, the smaller will be the output of the spot-generator, and, accordingly, the more distant a plane is located from the surveillance aircraft, the smaller will be the spot on the oscilloscope screen. & col.5 lines 38-45, (30) When the output from the Doppler detector actuates the electronic switch, then the output from the spot projector will be circuited to the star-shaped lenses, but only when the Doppler detectors 37 and 38 respond to a shift toward a higher frequency. Thus, response is only to an approaching aircraft. If the other aircraft is not approaching, or if it is actually receding, then the Doppler device will not respond, and only the round spot will appear on the scope 15. & col.8 lines 47-55, (57) Referring to FIG. 7, aircraft 423 is represented by a yellow round spot 427, indicating that it is in the yellow zone and flying away from the surveillance aircraft. This is displayed in appropriate position in the upper left quadrant 428 of the display area. The upper right quadrant 429 displays a star shaped blue spot 430 corresponding to aircraft 425, indicating that the aircraft is behind the surveillance aircraft, and is receding. A yellow round spot 431 corresponds to aircraft 422, and indicates that the aircraft is in a side zone.). ; and
Morse teaches that these features are useful in order for indicating relative distance between a sensed object and the aircraft in terms of size and shape of individually displayed received signals (see Abstract).
aircraft is approaching or receding with respect to the surveillance aircraft in which the device is installed (see col.1 lines 18-35, (4)-(6)).
Further, Hafelfinger`538 is silent on “projector selection unit”, however Harvey et al., US 20120327378 A1, teaches Aircraft Display System and discloses;
 a projector selection unit for selecting a projector from the plurality of projectors, based on a position of cloud between each of the plurality of projectors and the flight vehicle ([0074] In these illustrative examples, the projector system 202 may comprise at least one of a laser projector system 218, a light emitting diode projector system 219, and/or other suitable types of projector systems. The type of projector system selected depends on the needs and the uses for the display unit 200. & [0076] Of course, any other type or number of light projector systems may be used in the projector system 202 that is configured to display the image 206 on the exterior surface 116 of the aircraft 104. The selection of components in the projector system 202 may include selecting the components that produce at least one of a desired quality for the image 206 at different distances or angles. The quality of the image 206 may be measured by the amount of speckle in the image 206.), 
Harvey et al. teaches that these features are useful in order to reduce an undesired airflow caused by the projector system when the aircraft is in flight (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Harvey et al.  with the system disclosed by Hafelfinger`538 in order to reduce an undesired airflow caused by the projector system when the aircraft is in flight (see Abstract).
and further;
Hafelfinger`538 is not explicitly disclosing the “light irradiation direction emitted from the projector”. However, OKUMURA`1618, US 20190261618 A1, teaches LIGHT IRRADIATION DEVICE AND LIGHT IRRADIATION SYSTEM and discloses;
an irradiation direction control unit for controlling an irradiation direction of light emitted from the projector, based on the projector position information and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 includes a projection unit 101 incorporating a projection means 32. The projection unit 101 is disposed in a hole of a center portion of a main body 10 using a guide 102. As in FIG. 18, a projector 302 protrudes from a pair of opposing faces of the projection unit 101. Signal light generated by a single projection means 32 is emitted from the projectors 302 of both faces of the projection unit 101. Further, in the main body 10, a camera 301 is disposed in such a way as to obtain a visual field of 360 degrees. & [0166] As in FIG. 18, the projection unit 101 moves up and down along the guide 102 and thereby the projector 302 can protrude in a vertical direction of the main body. Therefore, the light irradiation device 1-2 can emit signal light in a direction of substantially 360 degrees. & [0167] According to the light irradiation device 1-2 of the present modified example, signal light can be emitted in a direction of 360 degrees using a single projection means 32. A configuration in which a projection window is disposed in one face of a projection unit and the projection unit is rotated along a guide, and thereby an irradiation direction of signal light is caused to be 360 degrees can be made.).
wherein the irradiation direction control unit controls an irradiation direction of light emitted from a projector selected by the projector selection unit, based on the projector position information of the projector selected by the projector selection unit and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 includes a projection unit 101 incorporating a projection means 32. The projection unit 101 is disposed in a hole of a center portion of a main body 10 using a guide 102. As in FIG. 18, a projector 302 protrudes from a pair of opposing faces of the projection unit 101. Signal light generated by a single projection means 32 is emitted from the projectors 302 of both faces of the projection unit 101. Further, in the main body 10, a camera 301 is disposed in such a way as to obtain a visual field of 360 degrees. & [0166] As in FIG. 18, the projection unit 101 moves up and down along the guide 102 and thereby the projector 302 can protrude in a vertical direction of the main body. Therefore, the light irradiation device 1-2 can emit 
OKUMURA`1618 teaches that these features are useful in order to provide an irradiation unit (see para. [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by OKUMURA`1618 with the system disclosed by Hafelfinger`538 in order to provide an irradiation unit which includes: at least one imaging means that images a monitoring region; at least one projection means that irradiates the monitoring region with signal light; a control means that controls the imaging means to image the monitoring region and controls the projection means to emit the signal light (see para.[0016]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hafelfinger`538, Patent No.: US 6116538 A, further in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of Harvey et al., Pub.No.: US 20120327378 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1.
 
Regarding claim 6, Hafelfinger`538 discloses a control device. 
Hafelfinger`538 does not explicitly disclose “position information acquisition unit”, however KOBAYASHI et al., US 20170074666 A1, teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM and discloses;
comprising: 
a projector position information acquisition unit for acquiring projector position information indicative of each position of a plurality of projectors equipped on the ground  ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values obtained by the sensors, and the integration analysis part 205 achieves the position information correction function.); 
a flight vehicle position information acquisition unit for acquiring flight vehicle position information indicative of a position of a flight vehicle ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes airplane.”) 
KOBAYASHI et al. teaches that these features are useful in order to provide information processing apparatus, method and a program; capable of more effectively using position information and action recognition information included in an action log. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOBAYASHI et al.  with the system disclosed by Hafelfinger`538 in order to provide an  
on which a solar cell panel is mounted (col.2 lines 50-57, (21) In a design variant which is also preferred, the envelope of the carrier balloon consists at least partially of a transparent material. The outside of the inner space can thereby be made visible from outside, so that the entire suspended utility space gives a visually interesting impression and advertising can be affixed to the outside of the inner space. If desired, solar cells can be arranged on the envelope for current generation.); 
Further Hafelfinger`538 does not explicitly disclose “distance between the flight vehicle and aircraft”, however Morse, US 3611371 A, teaches MOSAIC OMNIDIRECTIONAL RADAR SCANNING SYSTEM and discloses;
the flight vehicle separated by a distance from the aircraft (col.3 lines 1-11, (10) “If the spot-generators were to put out spot signals of uniform size, then all aircraft would appear alike on the oscilloscope, irrespective of their distance from the surveillance aircraft. In order to indicate relative distances, the output of the spot-generator is controlled by a saw-toothed bias which is triggered by the transmitter pulser at the start of each surveillance-cone. Thus, the longer interval of time required for an echo to return, the smaller will be the output of the spot-generator, and, accordingly, the more distant a plane is located from the surveillance aircraft, the smaller will be the spot on the oscilloscope screen. & col.5 lines 38-45, (30) When the output from the Doppler detector actuates the electronic switch, then the output from the spot projector will be circuited to the star-shaped lenses, but only when the Doppler detectors 37 and 38 respond to a shift toward a higher frequency. Thus, response is only to an approaching aircraft. If the other aircraft is not approaching, or if it is actually receding, then the Doppler device will not respond, and only the round spot will appear on the scope 15. & col.8 lines 47-55, (57) Referring to FIG. 7, aircraft 423 is represented by a yellow round spot 427, indicating that it is in the yellow zone and flying away from the surveillance aircraft. This is displayed in appropriate position in the upper aircraft 425, indicating that the aircraft is behind the surveillance aircraft, and is receding. A yellow round spot 431 corresponds to aircraft 422, and indicates that the aircraft is in a side zone.); and
Morse teaches that these features are useful in order for indicating relative distance between a sensed object and the aircraft in terms of size and shape of individually displayed received signals (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Morse with the system disclosed by Hafelfinger`538 in order for indicating whether or not a disclosed aircraft is approaching or receding with respect to the surveillance aircraft in which the device is installed (see col.1 lines 18-35, (4)-(6)).
Hafelfinger`538 is silent on “projector selection unit”, however Harvey et al., US 20120327378 A1, teaches Aircraft Display System and discloses;
a projector selection unit for selecting a projector from the plurality of projectors, based on a position of cloud between each of the plurality of projectors and the flight vehicle ([0074] In these illustrative examples, the projector system 202 may comprise at least one of a laser projector system 218, a light emitting diode projector system 219, and/or other suitable types of projector systems. The type of projector system selected depends on the needs and the uses for the display unit 200. & [0076] Of course, any other type or number of light projector systems may be used in the projector system 202 that is configured to display the image 206 on the exterior surface 116 of the aircraft 104. The selection of components in the projector system 202 may include selecting the components that produce at least one of a desired quality for the image 206 at different distances or angles. The quality of the image 206 may be measured by the amount of speckle in the image 206.), 
Harvey et al. teaches that these features are useful in order to reduce an undesired airflow caused by the projector system when the aircraft is in flight (see Abstract). 

and further ;
Hafelfinger`538 is not explicitly disclosing the “light irradiation direction emitted from the projector”. However, OKUMURA`1618, US 20190261618 A1, teaches LIGHT IRRADIATION DEVICE AND LIGHT IRRADIATION SYSTEM and discloses;
an irradiation direction control unit for controlling an irradiation direction of light emitted from the projector, based on the projector position information and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 includes a projection unit 101 incorporating a projection means 32. The projection unit 101 is disposed in a hole of a center portion of a main body 10 using a guide 102. As in FIG. 18, a projector 302 protrudes from a pair of opposing faces of the projection unit 101. Signal light generated by a single projection means 32 is emitted from the projectors 302 of both faces of the projection unit 101. Further, in the main body 10, a camera 301 is disposed in such a way as to obtain a visual field of 360 degrees. & [0166] As in FIG. 18, the projection unit 101 moves up and down along the guide 102 and thereby the projector 302 can protrude in a vertical direction of the main body. Therefore, the light irradiation device 1-2 can emit signal light in a direction of substantially 360 degrees. & [0167] According to the light irradiation device 1-2 of the present modified example, signal light can be emitted in a direction of 360 degrees using a single projection means 32. A configuration in which a projection window is disposed in one face of a projection unit and the projection unit is rotated along a guide, and thereby an irradiation direction of signal light is caused to be 360 degrees can be made.).
wherein the irradiation direction control unit controls an irradiation direction of light emitted from a projector selected by the projector selection unit, based on the projector position information of the projector selected by the projector selection unit and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 
OKUMURA`1618 teaches that these features are useful in order to provide an irradiation unit (see para. [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by OKUMURA`1618 with the system disclosed by Hafelfinger`538 in order to provide an irradiation unit which includes: at least one imaging means that images a monitoring region; at least one projection means that irradiates the monitoring region with signal light; a control means that controls the imaging means to image the monitoring region and controls the projection means to emit the signal light (see para.[0016]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hafelfinger`538, Patent No.: US 6116538 A, in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1, further in view of NAGASHIMA et al., Pub. No.: US 20170097260 A1, further in view of VETTER, Pub.No.: US 20140021291 A1.

Regarding claim 7, Hafelfinger`538 discloses a control device.
Hafelfinger`538 does not explicitly disclose “position information acquisition unit”, however KOBAYASHI et al., US 20170074666 A1, teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM and discloses;
comprising: 
a projector position information acquisition unit for acquiring projector position information indicative of a position of a projector ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values  
a flight vehicle position information acquisition unit for acquiring flight vehicle position information indicative of a position of a flight vehicle  ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values obtained by the sensors, and the integration analysis part 205 achieves the position information correction function. & [0086] “With the action airplane.”) 
KOBAYASHI et al. teaches that these features are useful in order to provide information processing apparatus, method and a program; capable of more effectively using position information and action recognition information included in an action log. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOBAYASHI et al.  with the system disclosed by Hafelfinger`538 in order to provide an information processing apparatus to obtain activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users, and generate information for displaying representations of the recognized activities of the plurality of users in relation to a map by using specified criteria.),
on which a solar cell panel is mounted (col.2 lines 50-57, (21) In a design variant which is also preferred, the envelope of the carrier balloon consists at least partially of a transparent material. The outside of the inner space can thereby be made visible from outside, so that the entire suspended utility space gives a visually interesting impression and advertising can be affixed to the outside of the inner space. If desired, solar cells can be arranged on the envelope for current generation.); 
Further, Hafelfinger`538 is not explicitly disclosing the “light irradiation direction emitted from the projector”. However, OKUMURA`1618, US 20190261618 A1, teaches LIGHT IRRADIATION DEVICE AND LIGHT IRRADIATION SYSTEM and discloses;
an irradiation direction control unit for controlling an irradiation direction of light emitted from the projector, based on the projector position information and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 includes a projection unit 101 incorporating a projection means 32. The projection unit 101 is disposed in a hole of a center portion of a main body 10 using a guide 102. As in FIG. 18, a projector 302 protrudes from a pair of opposing faces of the projection unit 101. Signal light generated by a single projection means 32 is emitted from the projectors 302 of both faces of the projection unit 101. Further, in the main body 10, a camera 301 is disposed in such a 
OKUMURA`1618 teaches that these features are useful in order to provide an irradiation unit (see para. [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by OKUMURA`1618 with the system disclosed by Hafelfinger`538 in order to provide an irradiation unit which includes: at least one imaging means that images a monitoring region; at least one projection means that irradiates the monitoring region with signal light; a control means that controls the imaging means to image the monitoring region and controls the projection means to emit the signal light (see para.[0016]); 
Further, Hafelfinger`538 is not explicitly disclosing the “cloud position information acquisition unit”. However, NAGASHIMA et al., US 20170097260 A1, teaches MEASURING DEVICE, MEASURING METHOD, AND PROGRAMS THEREFOR and discloses;
a cloud position information acquisition unit for acquiring cloud position information indicative of a position of cloud between the projector and the flight vehicle ([0069] The distance to the measured point, at which the measurement light hits, is determined from the flight time between the emission of the measurement light from the measurement light emitting unit 401 and the reception by the reflected light receiving unit 402. A relative position in the three-dimensional space of the measured point with respect to the position measuring device 400 is obtained from the distance to the measured point and the emitting direction of the measurement light. Specifically, a three-dimensional position of the  A set (cloud) of position information of the numerous measured points is called point cloud position data. The point cloud position data is data in which the object is assumed to be constructed of a set (cloud) of points (measured points). Each of the points of the object is plotted in a three-dimensional space based on the point cloud position data, whereby a three-dimensional model of the object that is understood as being a set of points is obtained. & 0070] “The point cloud position data obtaining unit 311 obtains point cloud position data, which is measured by using the laser scanner function of the position measuring device 400. The three-dimensional model generating unit 312 generates a three-dimensional model of the object based on the point cloud position data, which is obtained by the point cloud position data obtaining unit 311.”).
NAGASHIMA al. teaches that these features are useful in order to provide a technique for identifying measurement planned positions for electromagnetic waves in a three-dimensional space in a simple and easy manner (see para.[0006]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by NAGASHIMA al.  with the system disclosed by Hafelfinger`538 in order to provide a technique for identifying measurement planned positions for electromagnetic waves in a three-dimensional space in a simple and easy manner (see para.[0006].
And further;
Hafelfinger`538 is not explicitly disclosing the “flight vehicle moving control unit”. However, VETTER, US 20140021291 A1, teaches MULTI-ORIENTATION, ADVANCED VERTICAL AGILITY,VARIABLE-ENVIRONMENT VEHICLE and discloses;
a flight vehicle moving control unit for moving the flight vehicle, based on the cloud position information ([0051] “Moving the control units 15 in an inboard direction would, according to embodiments, move all blade foil angles along both upper and lower portions of elongated loop paths 13 to lower pitch configuration. In contrast, moving control units 15 all attitudes, directional changes and altitude changes including speeds and rates may be made available by differentially controlling the LPM (lifting, propulsion and maneuvering) assemblies 11.).
VETTER teaches that these features are useful in order to utilize control mechanisms enabling lift, attitude changes, altitude changes and directional flight propulsion and control including those needed for hovering as well as vertical takeoff and landing.. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by VETTER with the system disclosed by Hafelfinger`538 in order to provide control mechanisms enabling lift, attitude changes, altitude changes and directional flight propulsion and control including those needed for hovering as well as vertical takeoff and landing (see Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hafelfinger`538, Patent No.: US 6116538 A, in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of Moses et al., Pub. No.: US 20090012923 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1, further in view of Dekel et al., Pub.No.: US 20140339372 A1,

Regarding claim 8, Hafelfinger`538 discloses a control device.
position information acquisition unit”, however KOBAYASHI et al., US 20170074666 A1, teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM and discloses;
 	comprising: 
a projector position information acquisition unit for acquiring projector position information indicative of a position of a projector ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values 
a flight vehicle position information acquisition unit for acquiring flight vehicle position information indicative of a position of a flight vehicle ([0093] The processing part 200 may include a position information acquisition part 211, an action recognition part 203, an integration analysis part 205, and an information generation part 207. The second example is different from the first example in that the processing part 200 includes the position information acquisition part 211 instead of the autonomous positioning part 201. The position information acquisition part 211 receives position information transmitted from the GPS receiver 111 included in the input part 100 through an interface 150. That is, in the second example shown in FIG. 4, the action log acquisition function is achieved by the position information acquisition part 211 and the action recognition part 203. In the case where the reliability of position information acquired by the GPS that is received by the position information acquisition part 211 is sufficiently high, it is not necessary that the integration analysis part 205 achieve the position information correction function. & [0094] Note that the first example and the second example may be employed in a superimposed manner. That is, the input part 100 may include the GPS receiver 111 in addition to the sensors and the operation input device, and the processing part 200 may include both the autonomous positioning part 201 and the position information acquisition part 211. In this case, in the case where the positioning can be performed by the GPS receiver 111, the second example may be employed. That is, the position information acquisition part 211 receives the position information transmitted by the GPS receiver 111, and the integration analysis part 205 does not achieve the position information correction function. On the other hand, in this case, the first example may be employed in the case where it is difficult to perform the positioning by the GPS receiver 111. That is, the autonomous positioning part 201 carries out the autonomous positioning on the basis of the detection values obtained by the sensors, and the integration analysis part 205 achieves the position information correction function. & [0086] “With the action airplane.”) 
KOBAYASHI et al. teaches that these features are useful in order to provide information processing apparatus, method and a program; capable of more effectively using position information and action recognition information included in an action log. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by KOBAYASHI et al.  with the system disclosed by Hafelfinger`538 in order to provide an information processing apparatus to obtain activity recognition information indicating recognized activities of the plurality of users based on location information of the plurality of users, and generate information for displaying representations of the recognized activities of the plurality of users in relation to a map by using specified criteria.), 
on which a solar cell panel is mounted (col.2 lines 50-57, (21) In a design variant which is also preferred, the envelope of the carrier balloon consists at least partially of a transparent material. The outside of the inner space can thereby be made visible from outside, so that the entire suspended utility space gives a visually interesting impression and advertising can be affixed to the outside of the inner space. If desired, solar cells can be arranged on the envelope for current generation.); 
Further Hafelfinger`538 does not explicitly disclose “distance between the flight vehicle and aircraft”, however Morse, US 3611371 A, teaches MOSAIC OMNIDIRECTIONAL RADAR SCANNING SYSTEM and discloses;
the flight vehicle separated by a distance from the aircraft (col.3 lines 1-11, (10) “If the spot-generators were to put out spot signals of uniform size, then all aircraft would appear alike on the oscilloscope, irrespective of their distance from the surveillance aircraft. In order to indicate relative distances, the output of the spot-generator is controlled by a saw-toothed bias which is triggered by the transmitter pulser at the start of each surveillance-cone. Thus, the longer interval of time required for an echo to return, the smaller will be the output of the spot-generator, and, accordingly, the more distant a plane is located from the surveillance aircraft, the smaller will be the spot on the oscilloscope screen. & col.5 lines 38-projector will be circuited to the star-shaped lenses, but only when the Doppler detectors 37 and 38 respond to a shift toward a higher frequency. Thus, response is only to an approaching aircraft. If the other aircraft is not approaching, or if it is actually receding, then the Doppler device will not respond, and only the round spot will appear on the scope 15. & col.8 lines 47-55, (57) Referring to FIG. 7, aircraft 423 is represented by a yellow round spot 427, indicating that it is in the yellow zone and flying away from the surveillance aircraft. This is displayed in appropriate position in the upper left quadrant 428 of the display area. The upper right quadrant 429 displays a star shaped blue spot 430 corresponding to aircraft 425, indicating that the aircraft is behind the surveillance aircraft, and is receding. A yellow round spot 431 corresponds to aircraft 422, and indicates that the aircraft is in a side zone.); and
Morse teaches that these features are useful in order for indicating relative distance between a sensed object and the aircraft in terms of size and shape of individually displayed received signals (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Morse with the system disclosed by Hafelfinger`538 in order for indicating whether or not a disclosed aircraft is approaching or receding with respect to the surveillance aircraft in which the device is installed (see col.1 lines 18-35, (4)-(6)).
Further, Hafelfinger`538 is not explicitly disclosing the “priority acquisition”. However, Moses et al., US 20090012923 A1, teaches Method and apparatus for distributing assignments and discloses;
a flight vehicle priority acquisition unit for acquiring a priority of each of a plurality of flight vehicles ([0108] The agent can be assigned with one or more sets of assignments, where each set can be defined by the one or more assignments. The assignments of the agents can be of any type, including, without limitation image capturing, broadcasting, loading or unloading of objects, reading data from memory and the like. In any event each assignment is preferably characterized by one or more parameters reflecting the type of the equired type of acquisition (e.g., mono, stereo). Another parameter or set of parameters which is preferably used for characterizing the assignment represents the importance and/or urgency of the assignment. This parameter is referred to hereinafter as the weight of the assignment. &  [0152] An additional advantage of the present embodiments is the ability to distribute the assignments taking into account many constraints, including, without limitation, the assignment characteristics (priority, image resolution, coverage, etc.), stereo pair acquisition, on board recording and downloading, weather history and weather forecast, multiple ground stations, maneuverability of agent, cost effectiveness and the like.); and
Moses et al. teaches that these features are useful in order to provide a method of assigning sets of assignments to at least one agent. The agent(s) are capable of assuming a plurality of states. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Moses et al. with the system disclosed by Hafelfinger`538 in order to  provide a method of assigning sets of assignments to at least one agent. The agent(s) are capable of assuming a plurality of states, characterized by at least one parameter selected from the group consisting of a location, a size, an envelope shape, a resolution, a priority, an acquisition type (see para. [0016] - [0019]).
Further, Hafelfinger`538 is not explicitly disclosing the “light irradiation direction emitted from the projector”. However, OKUMURA`1618, US 20190261618 A1, teaches LIGHT IRRADIATION DEVICE AND LIGHT IRRADIATION SYSTEM and discloses; 
an irradiation direction control unit for controlling an irradiation direction of light emitted from the projector, based on the projector position information and the flight vehicle position information ([0165] The light irradiation device 1-2 of FIG. 17 includes a 
OKUMURA`1618 teaches that these features are useful in order to provide an irradiation unit (see para. [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by OKUMURA`1618 with the system disclosed by Hafelfinger`538 in order to provide an irradiation unit which includes: at least one imaging means that images a monitoring region; at least one projection means that irradiates the monitoring region with signal light; a control means that controls the imaging means to image the monitoring region and controls the projection means to emit the signal light (see para.[0016]).
Further, Hafelfinger`538 is not explicitly disclosing the “priorities of the plurality of flight vehicles”. However, Dekel et al., US 20140339372 A1, teaches SYSTEM, A METHOD AND A COMPUTER PROGRAM PRODUCT FOR MANEUVERING OF AN AIR VEHICLE WITH TILTABLE PROPULSION UNIT and discloses; 
wherein the irradiation direction control unit controls the irradiation direction of light emitted from the projector, based on the priorities of the plurality of flight vehicles 
Dekel et al. teaches that these features are useful in order for providing a control system configured to control a deceleration process of an air vehicle. That is preventing of a reduction of the thrust power below the lower threshold is prioritized over the minimizing of the vertical deviation from the set altitude, and reducing the thrust in a way that would result in exceeding the lower threshold is prevented, (see Abstract & para. [0270]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Dekel et al. with the system disclosed by Hafelfinger`538 in order for providing a control system configured to control a deceleration process of an air vehicle. That is preventing of a reduction of the thrust power below the lower threshold is prioritized over the minimizing of the vertical deviation from the set altitude, and reducing the thrust in a way that would result in exceeding the lower threshold is prevented, (see Abstract & para. [0270]).


Response to Arguments
Claim Interpretation under 35 U.S.C. 112(f)
Office Action has standard, generic, informative statement about the “means plus” claim limitations. As stated, “claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”.

Rejections under 35 U.S.C. § 103 
Applicant’s arguments, see Applicant Arguments/Remarks pages 5-8, filed on 03/19/2021,  with respect to claim(s) 1-8 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that "a projector position information acquisition unit for acquiring projector position information indicative of a position of the projector," & "a flight vehicle position information acquisition unit for acquiring flight vehicle position information indicative of a position of a flight vehicle on which a solar cell panel is mounted.", the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, KOBAYASHI et al., US 20170074666 A1, teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM and discloses “position information acquisition unit” (see para. [0093-[0094]), which could be combined with primary and/or other prior art in record to cure the deficiency. 

Regarding claims 1-4; Hafelfinger`538, Patent No.: US 6116538 A, in view of Nahmiyace et al., Pub. No.: US 20150172611 A1, further in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1; discloses each and every element of the subject claims either expressly or inherently, either alone or in combination.

Regarding Claim 5; Hafelfinger`538, Patent No.: US 6116538 A, in view of TSUCHIYAMA, Patent No.: JP 2003104295 A, further in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of Harvey et al., Pub. No.: US 20120327378 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1; discloses each and every element of the subject claim either expressly or inherently, either alone or in combination.

Regarding Claim 6; Hafelfinger`538, Patent No.: US 6116538 A, further in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of Harvey et al., Pub. No.: US 20120327378 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1; discloses each and every element of the subject claim either expressly or inherently, either alone or in combination.

Regarding Claim 7; Hafelfinger`538, Patent No.: US 6116538 A, in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1, further in view of NAGASHIMA et al., Pub. No.: US 20170097260 A1, further in view of VETTER, Pub.No.: US 20140021291 A1; discloses each and every element of the subject claim either expressly or inherently, either alone or in combination.
Regarding Claim 8 ; Hafelfinger`538, Patent No.: US 6116538 A, in view of KOBAYASHI et al., Pub. No.: US 20170074666 A1, further in view of Morse, Patent No.: US 3611371 A, further in view of Moses et al., Pub. No.: US 20090012923 A1, further in view of OKUMURA`1618, Pub. No.: US 20190261618 A1, further in view of Dekel et al., Pub.No.: US 20140339372 A1; discloses each and every element of the subject claim either expressly or inherently, either alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MATSUBARA TAKAYUKI et al.	JP 2008236595 A	PROJECTOR, REMOTE CONTROL DEVICE, PROJECTOR SYSTEM, CONTROL METHOD OF PROJECTOR, AND CONTROL METHOD OF REMOTE CONTROL DEVICE
KURATA; Masatomo et al.	US 20170131103 A1	INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND PROGRAM
IWANAMI; HIROSHI et al.	US 20170235975 A1	INFORMATION PROCESSING SYSTEM, STORAGE MEDIUM, AND CONTROL METHOD
FURUTA; Yoshinori et al.	US 20180214241 A1	PROJECTION MAPPING APPARATUS
FUJIUNE; Kenji	US 20160188123 A1	PROJECTION DEVICE
Schnuckle; Gary W.	US 20080207083 A1	ILLUMINATED BALLOON WITH AN EXTERNALLY MOUNTED, REAR PROJECTOR
Hamann; Hendrik F. et al.	US 20140320607 A1	Multifunctional Sky Camera System for Total Sky Imaging and Spectral Radiance Measurement
appear to anticipate the current invention. See Notice of References cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665